PARTIALLY DISSENTING OPINION.
I concur in the holding that the mineral lease was valid and binding — this for the reason stated in the opinion *Page 399 
that "Section 415 does not require confirmation of a mineral lease after execution has been authorized," and for the further reason that the decree, as to such lease, did not purport to require any report for approval and confirmation, but was final.
But, as to the mineral and royalty deed, whether Section 1389, Code 1942, pertaining to private sales of lands, applies to sales of minerals and royalties or not, the decree in this case expressly required a report to, and approval and confirmation by, the chancery court of such sale. The matter was still in the breast of the court and it had the right not to prove and confirm the sale, specially where, as here, the guardian and the minors were protesting such approval and confirmation.
Sydney Smith, C.J., concurs in this opinion.